Name: 1999/503/EC: Commission Decision of 1 July 1999 establishing a population ceiling for each Member State under Objective 2 of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1771)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  demography and population;  economic policy;  EU finance
 Date Published: 1999-07-27

 Avis juridique important|31999D05031999/503/EC: Commission Decision of 1 July 1999 establishing a population ceiling for each Member State under Objective 2 of the Structural Funds for the period 2000 to 2006 (notified under document number C(1999) 1771) Official Journal L 194 , 27/07/1999 P. 0058 - 0059COMMISSION DECISIONof 1 July 1999establishing a population ceiling for each Member State under Objective 2 of the Structural Funds for the period 2000 to 2006(notified under document number C(1999) 1771)(1999/503/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(1), and in particular Article 4(2) thereof,(1) Whereas point 2 of the first subparagraph of Article 1 of Regulation (EC) No 1260/1999 states that Objective 2 of the Structural Funds aims to support the economic and social conversion of areas facing structural difficulties;(2) Whereas Article 4(2) of Regulation (EC) No 1260/1999 stipulates that the population of the areas covered by Objective 2 may not exceed 18 % of the total population of the Community and whereas the Commission must set a population ceiling for each Member State accordingly, on the basis of the total population in the NUTS level III regions of each Member State which meet the specific criteria for the industrial and rural areas undergoing socio-economic change referred to in paragraph 5 and 6 of that Article and according to the severity of the structural problems at national level in each Member State as compared with the other Member States concerned and the need to ensure that each Member State makes a fair contribution to the overall concentration effort;(3) Whereas Article 4(2)(b) of Regulation (EC) No 1260/1999 requires the severity of the structural problems at national level to be assessed on the basis of total unemployment and long-term unemployment outside the regions eligible under Objective 1;(4) Whereas Article 4(2)(c) of Regulation (EC) No 1260/1999 stipulates that the maximum reduction in the population covered by Objective 2 may not exceed one third compared to the population covered by Objectives 2 and 5(b) in 1999, as set out in Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments(2), as last amended by Regulation (EC) No 3193/94(3);(5) Whereas the population ceilings by Member State should be established on the basis of Community statistics available at the time of the Berlin European Council of 24 and 25 March 1999,HAS ADOPTED THIS DECISION:Article 1The population ceilings for each Member State under Objective 2 for the period 2000 to 2006 shall be those set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 1 July 1999.For the CommissionMonika WULF-MATHIESMember of the Commission(1) OJ L 161, 26.6.1999, p. 1.(2) OJ L 185, 15.7.1988, p. 9.(3) OJ L 337, 24.12.1994, p. 11.ANNEXestablishing a population ceiling for each Member State under Objective 2 of the Structural Funds for the period 2000 to 2006>TABLE>